DETAILED ACTION
Claims 1-21 were subject to restriction requirement mailed on 03/10/2022.
Applicant filed a response, and elected Group IV, claims 20 and new claims 22-25, and withdrew claims 1-19 and 21, without traverse on 05/10/2022.
Claims 1-25 are pending, and claims 1-19 and 21 are withdrawn.
Claims 20 and 22-25 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 20 and new claims 22-25 in the reply filed on 05/10/2022 is acknowledged.
Claims 1-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/EP2019/056826, filed 03/19/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP18163580.6, filed 03/23/2018) under 35 U.S.C. 119 (a)-(d).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract received on 09/17/2020 recites “relates to” in line 1, line 3, and line 6. It is suggested to amend the phrase to “discloses”.
The abstract received on 09/17/2020 recites “relate to” in line 4. It is suggested to amend the phrase to “disclose”.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  
Each line 2 of claims 24 and 25 recites a phrase “the catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the transesterification catalyst”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a phrase “the H3O+ ion donors treatment”, which lacks antecedent basis. The examiner interprets the phrase refers to “a reaction with the H3O+ ion donors”.
Regarding dependent claims 22-25, these claims do not remedy the deficiencies of parent claim 20 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gane et al., EP 3275537 A1 (published on Jan. 31st, 2018) (Gane).
Regarding claim 20, Gane discloses a surface-reacted calcium carbonate comprising ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) (Gane, [0016]); wherein the surface-reacted calcium carbonate is a reaction product of ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC) treated with CO2 and one or more H3O+ ion donors, wherein the CO2 is formed in situ by the H3O+ ion donors treatment; additionally or alternatively, CO2 may be supplied from an external source; because of the reaction of GNCC or PCC with CO2 and one or more H3O+ ion donors, SRCC comprises ground natural calcium carbonate (GNCC) or precipitated calcium carbonate (PCC), and at least one water-insoluble calcium salt other than calcium carbonate resulting from the foregoing reaction (Gane, [0017]).

Gane further discloses, wherein the method further comprises step (e) of thermally treating the mixture of step (c) or the concentrated mixture of step (d) at a temperature of below 400 °C (i.e., the surface-reacted calcium carbonate is calcined) (Gane, claim 14).

Furthermore, while there is no disclosure that the calcined surface-reacted calcium carbonate is an transesterification catalyst as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an transesterification catalyst, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claims 22-23, as applied to claim 20, Gane further discloses according to another embodiment, the surface-reacted calcium carbonate has a d50(vol) in the range of from 1 to 75 µm, preferably from 2 to 50 µm, more preferably from 3 to 40 m, even more preferably from 4 to 30 µm and most preferably from 5 to 15 µm; a d98(vol) in the range of from 2 to 150 µm, preferably from 4 to 100 µm, more preferably from 6 to 80 µm, even more preferably from 8 to 60 µm and most preferably from 10 to 30 µm (Gane, [0043]).

Regarding claims 24-25, as applied to claim 20, Gane further discloses according to another embodiment, the surface-reacted calcium carbonate has a specific surface area in the range of from 27 to 180 m2/g, preferably from 25 to 160 m2/g and more preferably from 30 to 150 m2/g, measured using nitrogen and the BET method according to ISO 9277:2010 (Gane, [0043]); in preferred embodiment, the surface-reacted calcium carbonate may have a specific surface area of from 75 to 100 m2/g, measured using nitrogen and the BET method according to ISO 9277:2010 (Gane, [0105]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732